Citation Nr: 0016811	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  99-01 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for pulmonary 
sarcoidosis, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1983 and from February 1984 to February 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Pulmonary sarcoidosis requires the use of nasal inhaler 
which contains a corticosteroid.  

2.  Pulmonary sarcoidosis is currently manifested by 
pulmonary function test results of FEV1 of 88 percent 
predicted, FEV1/FVC of 100 percent predicted, and normal 
DLCO.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for pulmonary 
sarcoidosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §  4.97, Diagnostic Code 6846 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he has suffered an increase in the 
severity of pulmonary sarcoidosis.  

When a veteran is seeking an increased rating, an assertion 
that the service connected disability has increased in 
severity is sufficient to render the increased rating claim 
well-grounded.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  With a well-grounded 
claim arises a statutory duty to assist the veteran with the 
development of evidence in connection with his claim.  38 
U.S.C.A. § 5107(a).  The Board finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's increased rating claim and that no further action 
is necessary to meet the duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Sarcoidosis is evaluated under 38 C.F.R. § 4.97, Diagnostic 
Code 6846, which provides that a noncompensable rating is to 
be assigned for sarcoidosis with chronic hilar adenopathy or 
stable lung infiltrates without symptoms or physiologic 
impairment.  A 30 percent rating requires pulmonary 
involvement with persistent symptoms requiring chronic low 
dose (maintenance) or intermittent corticosteroids.  A 60 
percent evaluation requires pulmonary involvement requiring 
systemic high dose (therapeutic) corticosteroids for control. 
Office notes in January 1999 of Bruce Avery, M.D., reflect a 
diagnosis of prior history of Stage II sarcoidosis pulmonary 
parenchymal and mediastinal nodule disease responsive to 
steroids by history.  At a VA respiratory examination in June 
1999, the final impression was interstitial lung 
disease/sarcoidosis, which appeared to be in a minimally 
active state.  Pulmonary involvement to some degree is thus 
demonstrated.  At the VA examination in June 1999, it was 
noted that, as prescribed, the veteran used a Nasacort 
inhaler, two puffs in each nostril twice a day.  Nasacort is 
a corticosteroid.  Physician's Desk Reference, electronic 
version (1998).  The veteran is thus entitled to a 30 percent 
rating under Diagnostic Code 6846 for pulmonary involvement 
requiring the use of a corticosteroid, but not to a rating in 
excess of 30 percent, because use of a systemic high dose has 
not been reported. 

Diagnostic Code 6846 also provides that sarcoidosis as an 
active disease is rated as chronic bronchitis under 
Diagnostic Code 6600 and extra-pulmonary involvement is rated 
under the specific body system involved.  In this case, there 
is no evidence of extra-pulmonary involvement.  As the 
disease of sarcoidosis has been reported to be recently 
active, the Board will rate the disability under Diagnostic 
Code 6600, which provides that a 10 percent rating is 
warranted for chronic bronchitis when there is FEV1 of 71 to 
80 percent predicted, or FEV1/FVC of 71 to 80 percent, or 
DLCO (SB) 66 to 80 percent predicted.  A 30 percent rating 
requires FEV1 of 56 to 70 percent predicted, or FEV1/FVC of 
56 to 70 percent, or DLCO (SB) 56 to 65 percent predicted.  
June 1999 pulmonary function tests showed FEV1 as 88 percent 
of predicted, FEV1/FVC as 100 percent of predicted, and DLCO 
as normal.  Such results do not warrant an evaluation of 30 
percent, and, therefore, afford no basis for a higher 
evaluation than is being granted by this decision. 38 C.F.R. 
§ 4.97, Diagnostic Code 6600 (1999). 


ORDER

An evaluation of 30 percent for pulmonary sarcoidosis is 
granted, subject to governing criteria for the payment of 
monetary awards.



		
	JAMES A. FROST
Acting Member, Board of Veterans' Appeals

 

